DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/11/2022 has been entered. Claims 1, 3, 6-11, 13-22, 28, and 30-34 remain pending the application.

Response to Arguments
Applicant's arguments filed on 4/11/2022 have been fully considered but they are moot or are not persuasive.
Applicant argues on pages 10-12 that the previous rejection fails to address the newly added limitations to the claims related to an initial register and a re-registration of until criterion are met. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Robert et al. (US20140321710, hereafter Robert) and some portions of Glossop to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 12-13 that the previous rejection fails to address the newly added limitations to the claims related to maximizing overlap to improve registration. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies Ji et al. (US20120215093, hereafter Ji) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 13-14 that Freysinger fails to disclose reaching a minimum target registration error because Freysinger discloses physically manipulating the device to minimize error but that in the published application the device is never moved. The Examiner respectfully disagrees. The claims do not require that the device not by physically moved to reduce error and interpreting the claim to require this would be improperly importing limitations from the specification into the claim. Accordingly, this argument is not persuasive.
Applicant argues on pages 14-15 that Fitzpatrick fails to disclose reaching a minimum fiducial registration error because Fitzpatrick uses a different technique to reduce error. The Examiner respectfully disagrees. The claims do not require using a specific technique to reduce error and interpreting the claim to require this would be improperly importing limitations from the specification into the claim. Accordingly, this argument is not persuasive.
Applicant argues on pages 15-16 that Glossop fails to disclose using the measuring device as a registration device and dynamic reference. The Examiner respectfully disagrees. The specification and claim 34 recite that the target can be an external fiducial and as previously cited Glossop discloses touching the measuring device to an external fiducial in order to registration the location of the template relative to the template (Glossop, Para 125; “A further feature of fiducial features 405 is that they be configured so that a tracked probe may be touched to them so that their position in patient space may be determined”) (Glossop, Para 210; “The instrument location may be used to verify that the template is aligned correctly”). Accordingly, this argument is not persuasive.

Claim Objections
Claims 1 and 34 are objected to because of the following informalities:
In claim 1, line 24; “registering the path of the conduit” should be changed to “registering a path of the conduit” since the previous recitation of a path of the conduit has been deleted but it is clear from the context of the claim and the specification what the Applicant intends to refer to.
In claim 34, line 1; “externally paced” should be changed to “externally placed” since it is clear from the context of the claim and the specification that the Applicant intended to recite an externally placed fiducial.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 16, 18-22, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074), Strong (US20140034800), and Robert et al. (US20140321710, hereafter Robert).
Regarding claim 1, Glossop discloses a method of performing a guided interventional medical procedure using a template (Glossop, Para 2; “The invention relates generally to guided interventional procedures, and more particularly to systems, methods, and devices for assisting or performing guided interventional procedures using custom templates”), the method comprising:
obtaining at least one medical image of a patient's anatomy (Glossop, Para 127; “FIG. 5 is an exemplary depiction of a template 500 used to guide instruments to predefined locations in an organ (in this example, a prostate gland), according to an aspect of the invention. FIG. 5 shows a segmented view of a prostate gland 501 obtained, for example, from […] images”) (Glossop, Para 204; “In a step 1308, a TRUS or ultrasound (or other imaging modality) may be introduced and the prostate or other organ may be imaged”);
identifying a location of at least one target in the at least one medical image, wherein the at least one target is identifiable in the at least one medical image that is involved in the guided interventional medical procedure (Glossop, Para 127; “It may include an area of interest 502 on which one or more targets 503 have been identified by a radiologist or other physician. In an implementation, the one or more targets 503 may be individual tumors, or locations within the same tumor that a physician may wish to treat with the goal of better treating the complete tumor”) (Glossop, Para 217-218; “In the example set forth in FIG. 14A, a tissue (e.g., prostate) 1401 is imaged as previously described (e.g., as one or more of MR, CT, multi-parametric, MRI, etc.). The following steps may be used to plan the position and orientation of a template, and generate one or more paths through it. (1) First, one or more targets 1402 (e.g., lesions) may be identified on the scan.”);
determining a path of at least one conduit in the patient on the at least one medical image in image space (Glossop, Para 195; “One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”) (Glossop, Para 31; “anatomical fiducials may include […] blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”), wherein the path of the at least one conduit in image space is expressed based on a coordinate system of imaged data (Glossop, Para 30; “Image guided interventions using these systems can be effectively performed if an accurate “registration” is available to mathematically map the position data of position indicating elements expressed in terms of the coordinate system of the tracking device (“patient space”) to the coordinate system of the externally imaged data (“image space”) determined at the time the images were taken”), wherein the imaged data is obtained from the at least one medical image (Glossop, Para 195; “One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”) (Glossop, Para 31; “anatomical fiducials may include […] blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”);
determining the location and/or orientation of one or more position indicating elements affixed to at least one measuring device (device including a plurality of position indicating elements) relative to the at least one measuring device (Glossop, Para 178; “In an implementation shown in the inset of FIG. 12, a plurality of position indicating elements 1202 a, 1202 b, 1202 c, and 1202 d may be included within catheter 1201. Position indicating elements 1202 may be located using a tracking device for purposes of dynamic referencing and registration as detailed below”) (Glossop, Para 186; “(a) Locations of the plurality of position-indicating elements in the catheter is known”) (Glossop, Para 175-189; generally discussing the process of using an inserted measuring device with position indicating elements to register a lumen in image space to patient space);
inserting and fixing the at least one measuring device into the at least one conduit (Glossop, Para 181-182; “When catheter 1201 is inserted into the patient and balloon 1205 is inflated […] (a) The linear displacement of each position indicating element relative to the bladder neck is known since balloon 1205 is lodged against it;”) (Glossop, Para 187-188; “(b) The catheter is placed at a known location in the patient anatomy (c) The path of the catheter is constrained to follow a lumen visible on the images.”);
determining the location and/or orientation of the one or more position indicating elements affixed to the at least one measuring device relative to at least one tracking device (Glossop, Para 184; “The locations and orientations of the position indicating elements may be determined by the position sensor in patient space”) (Glossop, Para 189; “the known location of the position-indicating elements within the catheter, they may be used to perform the registration”);
determining a path of the at least one measuring device in a coordinate system of the at least one tracking device using the determined location and/or orientation of the one or more position indicating elements affixed to the at least one measurement device (Glossop, Para 189; “Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration. In an implementation, this method may be used to register anatomy with lumens such as the lungs, and vascular organs, for example”) (Glossop, Para 184; “if the path of the urethra is determined from scans taken prior to the operation, the position and orientation of the position indicating elements may be deduced in image space. The locations and orientations of the position indicating elements may be determined by the position sensor in patient space. This allows a registration to be performed relating the position indicating elements positions (patient space) and orientations and the assumed positions from the pre-procedure scans (image space). This registration may be used to target any device that contains a position indicating element”);
registering a path of the conduit in image space to patient space by mapping the path of the conduit in image space to the path of the at least one measuring device in patient space (Glossop, Para 175-189; generally discussing this process) (Glossop, Para 184; “Therefore, if the path of the urethra is determined from scans taken prior to the operation, the position and orientation of the position indicating elements may be deduced in image space. The locations and orientations of the position indicating elements may be determined by the position sensor in patient space. This allows a registration to be performed relating the position indicating elements positions (patient space) and orientations and the assumed positions from the pre-procedure scans (image space). This registration may be used to target any device that contains a position indicating element”) (Glossop, Para 185-189; “In a more general form, a catheter including a plurality of position indicating elements (either built-in, or temporarily placed) may be used to register any lumen that it is placed in […] Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration. In an implementation, this method may be used to register anatomy with lumens such as the lungs, and vascular organs, for example”) (Glossop, Para 206; “the anatomy may be registered with the pre-procedure image(s). This may be accomplished using methods that have been discussed previously, so that the transformation between “patient space” and “image space” is known”);
positioning the template near the organ involved in the guided interventional medical procedure (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 208; “In a step 1310, the template may be aligned to the preplanned position. This location may, for example, be set by monitoring the position indicating element on the template (if used), or by moving the mechanical positioning system until the template is in the position and orientation that was determined in step 1304”);
determining a position and orientation of the template in patient space (Glossop, Para 208; “In step 1304, the preplanned position of the template was determined in image space. As the transformation between image space to patient space is known from the registration in step 1309, the preplanned position of the template can be transformed into patient space. Thus, the position that the template should be placed in is known in patient space and it may be aligned to this position. Methods for aligning the template are described in additional below in reference to FIG. 16”);
transforming between patient space to image space based on a registration (Glossop, Para 206; “This may be accomplished using methods that have been discussed previously, so that the transformation between “patient space” and “image space” is known”) (Glossop, Para 27; “Through geometrical transformations, it is possible to determine the position and orientation of any position indicating element relative to a frame of reference of any other position indicating element tracked by the same tracking device”);
adjusting the position and orientation of the template to ensure a path aligned with at least one channel of the template intersects the at least one target (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 210; “In an implementation, the location at which the needle would appear if correctly introduced in the template may be predicted and displayed as a graphic overlay on the live ultrasound image. If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again”); and
placing at least one instrument through the at least one channel in order to provide therapy or receive diagnostic or accuracy information related to the at least one target (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 213; “In a step 1312, the procedure may continue with instrument(s) being introduced into the hole(s) set in the template to the prescribed depth, and the procedures may be performed until complete. In an implementation, multiple instruments may be inserted simultaneously, or one instrument may be inserted at a time”).
Glossop does not clearly and explicitly disclose transforming the position and orientation of the template in patient space to a position and orientation of the template in image space; assuming an initial location of the at least one measuring device within the at least one conduit; and modifying the initial assumed location of the at least one measuring device and re-registering the path of the conduit in image space to patient space until one or more criteria are met.
In an analogous template positioning field of endeavor Strong transforming a position and orientation of a template to a position and orientation of the template in image space and aligning a position and orientation of a template in image space (Strong, Para 26; “changing the needle guide template location to match an on-screen grid projected over an image generated by an ultrasound probe”) (Strong, Para 24; “The template locking knob 2 allows a medical assistance to fix the template thus allowing calibration between the needle guide template 1-3 to be precisely aligned with template guide illustrated on the imaging device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop to include aligning a position and orientation of a template in image space in order to precisely align the template guide and to improve patient treatment time in an efficient manner as taught by Strong (Strong, Para 11 and 24).
Glossop as modified by Strong above is interpreted as disclosing transforming the position and orientation of the template in patient space to a position and orientation of the template in image space because Glossop tracks the template in patient space and is modified by Strong to additionally transform the position of the template into image space to perform alignment.
Glossop as modified by Strong above does not clearly and explicitly disclose assuming an initial location of the at least one measuring device within the at least one conduit; and modifying the initial assumed location of the at least one measuring device and re-registering the path of the conduit in image space to patient space until one or more criteria are met.
In an analogous medical device localization field of endeavor Robert discloses in Figure 5b assuming an initial location of the at least one device within a patient (Robert, Para 57; “Using this stored object candidate information, an initial position estimate of the object is calculated, as indicated at step 524”); and modifying the initial assumed location of the at least one device and re-registering the location of the at least one device until one or more criteria are met (Robert, Para 60; “As indicated at step 530, the calculated refined similarity measure is used to update the position estimate of the object As will be described in some detail, the refined similarity measure is iteratively calculated using an optimization technique, thereby providing an iterative updating of the position estimate until a suitable stopping criterion is satisfied […] A determination is therefore made at decision block 532 whether the updated position estimate results in a similarity measure that satisfies a stopping criterion. If not, then the updated position estimate is used to produce an updated template image at step 526, and steps 528-530 are repeated. If the stopping criterion is satisfied, then the updated position estimate is stored as the location of the object”) (Robert, Para 57-60; discussing determining an initial position and refining the estimated position until criterion are met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong above to include assuming an initial location of the at least one measuring device within the at least one conduit; and modifying the initial assumed location of the at least one measuring device and re-registering the path of the conduit in image space to patient space until one or more criteria are met in order to accurately calculate a position in an inexpensive and robust manner as taught by Robert (Robert, Para 6).
Glossop as modified by Strong and Robert above is interpreted as disclosing assuming an initial location of the at least one measuring device within the at least one conduit; and modifying the initial assumed location of the at least one measuring device and re-registering the path of the conduit in image space to patient space until one or more criteria are met because Glossop registers the path of the conduit in image space to patient space using the location of the measuring device as discussed above and Robert modifies Glossop to adjust the initial assumed position until stopping criterion are satisfied.

Regarding claim 3, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the at least one measuring device comprises a catheter, a needle, or a guidewire (Glossop, Para 107-108; “In some implementations, system 300 may include one or more surgical devices or device assemblies 314, the position and orientation of which may be tracked by tracking device 302. Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, […] Examples of dynamic reference device 315 may include, but are not limited to, a tracked Foley catheter, […] a tracked needle, a K-wire (e.g., as described in U.S. Pat. No. 7,840,254 to Glossop which is hereby incorporated by reference herein in its entirety), etc.”) (Glossop, Para 186; “(a) Locations of the plurality of position-indicating elements in the catheter is known”).

Regarding claim 7, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the initial assumed location of the at least one measuring device is obtained by determining a proximity of the at least one measuring device to at least one position whose location is known (Glossop, Para 181-183; “When catheter 1201 is inserted into the patient and balloon 1205 is inflated, the approximate location of each position indicating element within the pre-procedure images of the prostate may be deduced because […] (b) The path of the urethra and thus catheter 1201 through the prostate is known from a pre-procedure MRI scan”) (Glossop, Para 187-189; “(b) The catheter is placed at a known location in the patient anatomy […] Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration”) (Glossop, Para 175-189; generally discussing the process of using an inserted measuring device with position indicating elements to register a lumen in image space to patient space).

Regarding claim 8, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the initial assumed location of the at least one measuring device is obtained by using imaging to determine the location of the at least one measuring device (Glossop, Para 181-183; “When catheter 1201 is inserted into the patient and balloon 1205 is inflated, the approximate location of each position indicating element within the pre-procedure images of the prostate may be deduced because […] (b) The path of the urethra and thus catheter 1201 through the prostate is known from a pre-procedure MRI scan”) (Glossop, Para 187-189; “(b) The catheter is placed at a known location in the patient anatomy […] Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration”) (Glossop, Para 175-189; generally discussing the process of using an inserted measuring device with position indicating elements to register a lumen in image space to patient space).

Regarding claim 9, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein registering the path of the conduit in image space to patient space comprises registering the one or more position indicating elements in image space to patient space based on the determined location and/or orientation of the one or more position indicating elements in image space and the location and/or orientation of the one or more position indicating elements obtained via the position sensor (Glossop, Para 181-183; “When catheter 1201 is inserted into the patient and balloon 1205 is inflated, the approximate location of each position indicating element within the pre-procedure images of the prostate may be deduced because […] (b) The path of the urethra and thus catheter 1201 through the prostate is known from a pre-procedure MRI scan”) (Glossop, Para 187-189; “(b) The catheter is placed at a known location in the patient anatomy […] Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration”) (Glossop, Para 175-189; generally discussing the process of using an inserted measuring device with position indicating elements to register a lumen in image space to patient space).

Regarding claim 16, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein a spatial location and/or orientation of one or more fiducials affixed to the at least one measuring device is known relative to the at least one measuring device (Glossop, Para 186; “(a) Locations of the plurality of position-indicating elements in the catheter is known”) and wherein the location and/or orientation of the at least one measuring device is determined using the at least one of the one or more fiducials using imaging means (Glossop, Para 189; “Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration. In an implementation, this method may be used to register anatomy with lumens such as the lungs, and vascular organs, for example”).

Regarding claim 18, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above
Glossop as modified by Strong and Robert above further discloses wherein the position and orientation of the template in patient space is determined using imaging means (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602 and one or more fiducial features 604 attached”) (Glossop, Para 134; “the fiducial features 604 may be filled with a contrast agent to render them visible under an imaging modality. Although shown as holes in FIG. 6, it should be appreciated that fiducial features 604 may be any holes, lines, grids, cuts, or shapes etc., or any combination thereof”) (Glossop, Para 30; “fiducials are visible on an image such as, for example, a CT scan and are identified in the image space by indicating them, for example, on a computer display”).

Regarding claim 19, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above
Glossop as modified by Strong and Robert above further discloses wherein the template includes one or more position indicating elements (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602”), and wherein determining the position and orientation of the template in patient space comprises:
obtaining, via a position sensor, a location and/or orientation of the one or more position indicating elements of the template (Glossop, Para 132; “As such, the location and orientation of each hole 605 in template 600 is thus known relative to tracker 602. Therefore, when tracker 602 is queried by a tracking device (not shown), the position and orientation of tracker 602 relative to the tracking device allows the position and orientation of each of template holes 605 and fiducial features 604 to be derived in “patient space” (relative to the tracking device)”).

Regarding claim 20, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above
Glossop as modified by Strong and Robert above further discloses wherein the template includes one or more fiducials (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602 and one or more fiducial features 604 attached”), and wherein determining the position and orientation of the template in patient space comprises:
determining a location and orientation of the one or more fiducials using imaging means (Glossop, Para 134; “the fiducial features 604 may be filled with a contrast agent to render them visible under an imaging modality. Although shown as holes in FIG. 6, it should be appreciated that fiducial features 604 may be any holes, lines, grids, cuts, or shapes etc., or any combination thereof”) (Glossop, Para 30; “fiducials are visible on an image such as, for example, a CT scan and are identified in the image space by indicating them, for example, on a computer display”).

Regarding claim 21, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the template is pre-manufactured with one or more channels configured for one or more instruments to pass through (Glossop, Para 121-122; “one or more of holes 402 may be used for different purposes. For example, some holes may comprise defined instrument trajectories, such that instruments passing through template 400 would follow the trajectory of the holes 402. Some holes may be used for therapy devices, such as thermal ablation instruments, while adjacent holes may be used for placing devices for monitoring temperature (such as thermocouples), or even cooling devices to protect sensitive tissue from thermal damage. Still other holes may be used to inject therapeutic agents, etc […] One or more holes 402 may be drilled into template 400 at various orientations”), the one or more channels including the at least one channel (Glossop, Figure 13; showing that the template creation occurs before the intra procedure) (Glossop, Para 115; “For example, control application 307 may generate and display (e.g., on display device 310) the position of a targeting template relative to a location in a target lesion, a projected path (of the target paths of the targeting template) including a path a needle or other instrument inserted into a hole of the targeting template will follow if the needle or instrument is extended past a distal end portion of the template. Control application 307 may additionally generate and display (e.g., on display device 310) a point at which a needle or other instrument placed in a hole of the template will intersect a target lesion if the projected path of the needle or instrument intersects the determined path of the target lesion, as well as an indicator of the closest approach from a needle or other instrument passing through a hole in the template to the target lesion if the projected path of the needle or instrument does not intersect tissue not intended to be treated or biopsied.”).

Regarding claim 22, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses registering a position of the at least one measuring device in image space to patient space (Glossop, Para 125; “further feature of fiducial features 405 is that they be configured so that a tracked probe may be touched to them so that their position in patient space may be determined”) (Glossop, Para 210; “The instrument location may be used to verify that the template is aligned correctly. In an implementation, the location at which the needle would appear if correctly introduced in the template may be predicted and displayed as a graphic overlay on the live ultrasound image. If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again.”), wherein the at least one measuring device is used to dynamically reference the at least one target (Glossop, Para 255; “On or in catheter 1709, a position indicating element 1713 may be positioned in the vicinity of the prostate gland 1714 for the purposes of dynamically referencing the prostate”) (Glossop, Para 106; “Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, HIFU delivery systems, and radiation delivery devices, or other therapeutic devices. Monitoring probes for measuring temperature or dose, etc. may also be used along with probes that perform a protective function”).

Regarding claim 28, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the conduit whose shape is used for registration includes a curved conduit, an artery, a vein, a lymphatic vessel, a urethra, a ureter, a bronchus, a biliary duct, a medullary canal, a colon, a small intestine, or an artificially created conduit (Glossop, Para 31; “Fiducial markers used for registration may be applied to objects such as bone screws or stick-on markers that are visible to the selected imaging device, or can be implicit, such as unambiguous parts of the patient anatomy. These anatomical fiducials may include unusually shaped bones, osteophytes or other bony prominence, calcifications, features on blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”).

Regarding claim 30, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the assumed location of the at least one measuring device is obtained by fixing the end of the at least one measuring device at a known location (Glossop, Para 187-188; “(b) The catheter is placed at a known location in the patient anatomy; and (c) The path of the catheter is constrained to follow a lumen visible on the images”) (Glossop, Para 179; “a catheter locking device 1206 may be present to help constrain the catheter and balloon from moving”) (Glossop, Para 33; “In another type of registration, repeat-fixation devices may be used that involve a user repeatedly removing and replacing a device in known relation to the patient or image fiducials of the patient”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, and Robert as applied to claim 1 above, and in further view of Hlavka et al. (US20150216532, hereafter Hlavka).
Regarding claim 6, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the assumed initial location of the at least one measuring device is obtained (Glossop, Para 180; “In an implementation, a catheter 1201 such as the one depicted in the inset of FIG. 12 that includes multiple position indicating elements (1202 a, 1202 b, 1202 c, 1202 d) may be used to perform a patient-to-image registration. This can be done if a pre-procedure image set (such as an MRI) of the patient into which the catheter is later inserted is available, and details of the construction and placement of each of the multiple position indicating elements is known.”).
Glossop as modified by Strong and Robert above does not clearly and explicitly disclose measuring a length of the at least one measuring device exterior to the patient to determine the location of the measuring device.
In an analogous guidewire field of endeavor Braun discloses measuring a length of at least device exterior to a patient to determine the location of the device (Hlavka, Para 36; “a known length of balloon catheter, resulting in the tip of the balloon catheter being positioned a known distance from the guide wire”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Robert above to include measuring the length of the at least one measuring device exterior to the patient in order to allow for a user to accurately position the device as taught by Hlavka (Hlavka, Para 36).

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, and Robert as applied to claim 1 above, and in further view of Ji et al. (US20120215093, hereafter Ji).
Regarding claim 10, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above does not clearly and explicitly disclose wherein the one or more conditions comprising: improving registration by maximizing overlap of information derived from one or more pre-procedure images and transformed locations and/or orientations of the same information obtained during the procedure.
In an analogous surgical navigation imaging field of endeavor Ji discloses improving registration by maximizing overlap of information derived from one or more pre-procedure images and locations and/or orientations of the same information obtained during a procedure (Ji, Para 37; “The second registration is performed by maximizing the mutual information between the ultrasound image and the preoperative image, which is to use the mutual information as an objective function with respect to the spatial transformation between ultrasound images and preoperative images. An optimization method is used to maximize the objective function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Robert above wherein the one or more conditions comprising: improving registration by maximizing overlap of information derived from one or more pre-procedure images and transformed locations and/or orientations of the same information obtained during the procedure in order to fine tune the alignment between the images as taught by Ji (Ji, Para 8-10).
Glossop as modified by Strong, Robert, and Ji above is interpreted as disclosing  wherein the one or more conditions comprising: improving registration by maximizing overlap of information derived from one or more pre-procedure images and transformed locations and/or orientations of the same information obtained during the procedure because Glossop transforms information from patient space to image space and Robert modifies Glossop to register information until criteria are met as discussed in the rejection of claim 1 above and Ji, further modifies Glossop so that maximum overlap is achieved.

Regarding claim 31, Glossop as modified by Strong, Robert, and Ji above discloses all of the limitations of claim 10 as discussed above.
Glossop does not clearly and explicitly disclose wherein the maximizing overlap comprises visually inspecting the transformed locations of one or more features that may include fiducials, bones, contours, conduits or other anatomical features.
However, Ji further discloses wherein the maximizing overlap comprises visually inspecting locations of one or more features that may include fiducials, bones, contours, conduits or other anatomical features (Ji, Para 37; “The second registration is performed by maximizing the mutual information between the ultrasound image and the preoperative image, which is to use the mutual information as an objective function with respect to the spatial transformation between ultrasound images and preoperative images. An optimization method is used to maximize the objective function”) (Ji, Para 55; “the maximum MI corresponds to a spatial transformation that results in the largest overlapping area of the brain surface region between iUS and pMR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong, Robert, and Ji above wherein the maximizing overlap comprises visually inspecting the transformed locations of one or more features that may include fiducials, bones, contours, conduits or other anatomical features in order to fine tune the alignment between the images as taught by Ji (Ji, Para 8-10).
Glossop as modified by Strong, Robert, and Ji above is interpreted as disclosing wherein the maximizing overlap comprises visually inspecting the transformed locations of one or more features that may include fiducials, bones, contours, conduits or other anatomical features because Glossop transforms information from patient space to image space and Ji modifies Glossop so that overlap is done via inspection of an image.

Claims 11 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, Robert, and Ji as applied to claim 10 above, and in further view of Malinin et al. (US20160367168, hereafter Malinin).
Regarding claim 11, Glossop as modified by Strong, Robert, and Ji above discloses all of the limitations of claim 10 as discussed above.
Glossop as modified by Strong, Robert, and Ji above does not clearly and explicitly disclose wherein improving the registration further comprises: adding registration points where the patient space registration points are obtained from a source other than the at least one measuring device to augment the registration.
In an analogous surgical navigation imaging field of endeavor Malinin discloses adding registration points obtained from a source (registration catheter) other than a measuring device (impedence catheter) (Malinin, Para 66; “collect an additional number of fiducial points, which can be used to update an electromagnetic dynamic registration. In an example, each fiducial point 134A, 134B can be a point in space (e.g., volume of interest)”) to augment registration (Malinin, Para 58; “When an additional number of fiducial points are collected, an amount of received registration data can increase. As a result, an electromagnetic dynamic registration that is computed from the registration data can change as the additional number of fiducial points are computed and added to the registration data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong, Robert, and Ji above wherein improving the registration further comprises: adding registration points where the patient space registration points are obtained from a source other than the at least one measuring device to augment the registration in order to correct for drift as taught by Malinin (Malinin, Para 58).

Regarding claim 33, Glossop as modified by Strong, Robert, Ji and Malinin above discloses all of the limitations of claim 11 as discussed above.
Glossop does not clearly and explicitly disclose wherein the added patient space points are surface or internal points obtained by one or more of: a tracked probe, a tracked ultrasound, or a tracked fiberscope.
However, Malinin further discloses wherein added patient space points are surface or internal points obtained by one or more of: a tracked probe (Malinin, Para 63; “the registration catheter with the magnetic position sensors 28 and the electrodes 30 disposed thereon can be used to gather data for the generation of the electromagnetic dynamic registration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong, Robert, Ji and Malinin above wherein the added patient space points are surface or internal points obtained by one or more of: a tracked probe, a tracked ultrasound, or a tracked fiberscope in order to correct for drift as taught by Malinin (Malinin, Para 58).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, and Robert as applied to claim 1 above, and in further view of Freysinger et al. (US20130331686, hereafter Freysinger).
Regarding claim 13, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above does not clearly and explicitly disclose wherein the one or more criteria comprise reaching a minimum target registration error of at least one check fiducial.
In an analogous surgical device navigation field of endeavor Freysinger discloses wherein registration occurs upon reaching a minimum target registration error of at least one check fiducial (Freysinger, Para, 55; “When the registration device is positioned within the patient's body cavity, the at least one position element and/or at least one reference marker may be located so that the registration error in the target operation field is minimized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Robert above wherein the one or more criteria comprise reaching a minimum target registration error of at least one check fiducial in order to improve accuracy of surgical navigation as taught by Freysinger (Freysinger, Para 55).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, and Robert as applied to claim 1 above, and in further view of Vollmer et al. (US20090093702, hereafter Vollmer).
Regarding claim 14, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above does not clearly and explicitly disclose wherein the one or more criteria comprise reaching a maximum overlap between a transformed image and a live image.
In an analogous surgical imaging field of endeavor Vollmer discloses reaching a maximum overlap between a transformed image and a live image is desired for registration between two images (Vollmer, Para 60; “The object 10 can already have been shifted by a transformation prior to the representation in FIG. 4, in order to achieve at least a partial superposition or overlap between the object 10 and the object 20′ (corresponding to an at least partial superposition between the pre-operative part 20 and the intra-operative part 20′) and so make a change in shape easier for an operator to identify. Preferably, a maximum possible overlap of the edge or volume is aimed for”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Robert above wherein the one or more criteria comprise reaching a maximum overlap between a transformed image and a live image in order to allow for better identification of correspondence between the two images as taught by Vollmer (Vollmer, Para 8 and 31).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, and Robert as applied to claim 1 above, and in further view of Fitzpatrick (US20110178394).
Regarding claim 15, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above does not clearly and explicitly disclose wherein the one or more criteria comprise reaching a minimum fiducial registration error.
In an analogous surgical device navigation field of endeavor Fitzpatrick discloses attempting to minimize fiducial registration error (Fitzpatrick, Para 4; “is determined that minimizes a weighted fiducial registration error between the current transformed set and the second set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Robert above wherein the one or more criteria comprise reaching a minimum fiducial registration error in order to improve accuracy of surgical navigation as taught by Freysinger (Freysinger, Para 55).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, and Robert as applied to claim 16 above, and in further view of Glossop (US20170079554, hereafter Glossop 554).
Regarding claim 17, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 16 as discussed above.
Glossop as modified by Strong and Robert above does not clearly and explicitly disclose wherein the one or more fiducials include point fiducials, straight segments, and/or a fiducial that fully opacifies the conduit.
In an analogous trackable medical device field of endeavor, Glossop ‘554 further discloses wherein one or more fiducials include point fiducials (Glossop ‘554, Para 7; “(therefore, the probe itself is tracked by a tracking device) to touch fiducial markers (such as, for example, small steel balls (x-spots)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Robert above wherein the one or more fiducials include point fiducials in order to allow for accurate imaging as taught by Glossop ‘554 (Glossop ‘554, Para 15-21).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, Robert, and Ji as applied to claim 10 above, and in further view of Chaney et al. (US20120027278, hereafter Chaney).
Regarding claim 34, Glossop as modified by Strong, Robert, and Ji above discloses all of the limitations of claim 10 as discussed above.
Glossop as modified by Strong, Robert, and Ji above does not clearly and explicitly disclose wherein the maximizing overlap comprises calculating using one or more measurement criteria that include Dice Similarity Coefficient (DSC) or Hausdorff distance.
In an analogous surgical guidance imaging field of endeavor Chaney discloses wherein calculating overlap comprises calculating using one or more measurement criteria that include Dice Similarity Coefficient (DSC) or Hausdorff distance (Chaney, Para 121; “As used herein, the Dice similarity coefficient (DSC) defines the area/volume overlap between sets A and B”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong, Robert, and Ji above wherein the maximizing overlap comprises calculating using one or more measurement criteria that include Dice Similarity Coefficient (DSC) or Hausdorff distance in order to get a good measure of overlap as taught by Chaney (Chaney, Para 121).

	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop, Strong, and Robert as applied to claim 1 above, and in further view of Homan et al. (US20200281660, hereafter Homan).
Regarding claim 34, Glossop as modified by Strong and Robert above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong and Robert above further discloses wherein the at least one target is an externally paced fiducial (Glossop, Para 30; “one method of registration is performed by using a probe equipped with position indicating elements (therefore, the probe itself is tracked by a tracking device) to touch fiducial markers (such as, for example, small steel balls (x-spots) made by the Beekley Corporation, Bristol, Conn.) placed on the patient prior to imaging. This enables the system to obtain the patient space coordinates of the fiducials”).
 Glossop as modified by Strong and Robert above does not clearly and explicitly disclose wherein the accuracy information is related to the distance of the instrument tip to the external fiducial.
In an analogous trackable medical device field of endeavor Homan discloses wherein accuracy information is related to a distance of an instrument tip to an external fiducial (Homan, Para 13; “In an example, at least one reference marker is provided on the subject. For instance, a set of reference markers may be provided on the exterior of a patient”) is recorded (Homan, Para 65; “The processing unit may further be configured to detect the distance between the instrument marker 14 and the touched reference marker 34 along the selected line segment 24, and to use the detected distance as input for determine the an offset 26 between marker 14 and tip position 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Robert above wherein the accuracy information is related to the distance of the instrument tip to the external fiducial in order to accurately track the tip of the instrument more accurately as taught by Homan (Homan, Para 11-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793